Title: Christian Lotter to John Adams, 16 Dec. 1785
From: Lotter, Christian
To: Adams, John


          
            
              May it please Your Excellency!
            
            

              PapeStraat Hage

               December 16. 1785
            
          

          It is with the greatest reluctance, most honorble. Sir! that Your continuing Silence, forces me to incumber
            You again, to weary Your patience, with Sollicitations of which Your Excellency knows
            too well, that they ought to be granted, because it is Salary, made by Your own
            agreement, and for which I have Served.
          Your Excellency will be graciously pleased, to consider that it is
            too hard to be a double looser, and Silently punished for a crime another has committed,
            besides the many insulting letters from Amsterdam, filled up with nothing but vengeance,
            and orders to have me and my family turned out of the hotel, or to take Such measures
            which would be very unpleasing to me, but this is a mistake, because it might have been
            turned to enlargers of bills, besides to make it a littler more vexatious,
            have Sent to me, a Notarius publicus, with letters of immediate departure, and other
            emblems of disdainful wrath, whose unnecessary expeditions with those of one to
            translate the Inventory of Your Effects might rather have been Saved.
          To the great Satisfaction of my well wishers I have left the hotel
            the 28 of October, under the Inspection of Notarius Kleyn who was for that purpose
            employed and a wittness to whom I have delivered those things which belong to the hotel,
            and Such which are not mentioned in the list, resting in Your Excelys. hands.
          Your Excellency will be graciously pleased, Since my employment in
            Your Service has now its end, to order, that my quarter of a years Salary, with the
            expences I have been at for removing, might be paid to me.
          In expectation of Your Excelys. and the
            Ladies’s health and best welfare, with that of the two young Gentlemen, I take the
            liberty to Subscribe meself / Your Excellency’s / most devoted and most humble /
            Servant

          
            
              C: Lotter
            
          
        